DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/14/2021 has been considered by the Examiner.

Status of Claims
Claims 1-12, filed on 06/14/2021, are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear which recited steps is responsible for synthesizing the cyclododecene: i) “by selectively hydrogenating a first reaction solution containing cyclododecatriene, triphenylphosphine, formaldehyde, and ruthenium chloride”, or ii) “the cyclododecene being synthesized by preparation of a selective homogeneous hydrogenation catalyst from the triphenylphosphine, the formaldehyde, and the ruthenium chloride during the selective hydrogenation”. For purpose of examining, it is assumed that the step of preparing the hydrogenation catalyst is implicit within the selective hydrogenation reaction since the latter only occurs in the presence of the recited catalyst components.  
Claim 1 is also indefinite because it recites: “a step of distilling and separating unreacted cyclododecatriene and cyclododecadiene, and the cyclododecene that is a product from a second reaction solution in which the cyclododecene synthesis is completed”. Here, it is not understood what this recitation means: “second reaction solution in which the cyclododecene synthesis is completed” since no second reaction solution is being defined or explained in the claims (or the Specification). For purpose of examining, it is assumed that the cyclododecene product is being recovered by distilling and separating as a second reaction solution.    
Claims 2-11 are also rejected under 35 U.S.C. §112 by virtue of their dependence from claim 1 and also because they do not overcome or mitigate the lack of clarity rejections discussed above.

Claim 3 is indefinite because it recites the limitation "the recovering of the selective homogeneous hydrogenation catalyst" in lines 1-2; there is insufficient antecedent basis for this limitation in the claim. It is noted that this limitation is similar to the preamble of claim 1 however, 

Claims 6 is indefinite because it recites “wherein a molar ratio between the ruthenium chloride, the triphenylphosphine, and the formaldehyde is 1:100 to 300:150 to 500”; it is not clear which ratio is refereeing to which compound.  

Claim 12 is indefinite for the same reasons discussed above in relation to claim 1. Also, this claim lacks clarity because it recites “and a step of synthesizing cyclododecene by re-adding the recovered selective homogeneous hydrogenation catalyst to a third reaction solution containing cyclododecatriene and secondarily selectively hydrogenating the recovered selective homogeneous hydrogenation catalyst”; this statement is not understood. For purpose of examining, it is assumed that the recovered catalyst and unreacted starting material (as well as the diene intermediate by-product cyclododecadiene).    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teles et al. (US 2008/0275279, Examples 1 and 2 on pg. 10).

Regarding claim 1, Teles teaches a method for making cyclododecene by hydrogenation of cyclododecatriene (12 member ring with 3 C=C bonds) in the presence of a catalyst comprising ruthenium chloride, TPP, formaldehyde and acetic acid: “1 kg of cyclododecene, 150 mg of RuCl3.H2O. 20 g of triphenylphosphine, 12.5g of 37% aqueous formaldehyde, 25 ml of ethanol and 2 g of adipic acid were charged into the first reactor (capacity approx. 1 liter) of an experimental apparatus according to FIG. 1. After heating the reactor system to 100° C., the circulation pump was switched on, the pressure was brought to 20 bar by means of hydrogen and a feed of 200 g of cyclododecatriene was established. The reaction temperature in both the first and the second reactor (capacity approx. 0.6 liter) was set to approx 140° C.”—see [0166].
The reaction products are distilled with a thin film evaporator to recover  After decompression to ambient pressure, the reaction effluent was separated in a thin-film evaporator in Such a way that approx. 10 g/h of bottom product and 190 g/h of distillate were obtained. The bottom product was pumped back into the first reactor by means of a pump. After an operating time of 24 h, the distillate contained approx. 97% of cyclododecene, 2.6% of cyclododecane and some further products in insignificant amounts.”—see [0166]. “In addition to cyclododecene and cyclododecane, the product mixture may contain traces of cyclododecadiene and/or unconverted cyclododecatriene and/or catalysts.”—see [0144]. Therefore, the 

Regarding claims 4-5, and because the prior art catalyst and the claimed catalyst are chemically similar, it is assumed that the prior art catalyst (for example (TPP)3(CO)RuCl2; [0123]), it is assumed that the prior art homogeneous hydrogenation catalyst meets the recited results/expressions: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  —see MPEP 2112 I.

Regarding claim 9, Teles teaches using acetic acid in the reaction (Example 2 in [0165]) which a carboxylic that is used in this type of reactions [0130] and [0131].

Regarding claim 11, Teles teaches hydrogenation reaction temperature of 140°C ([0165]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teles et al. (US 2008/0275279).

Regarding claims 2-3, 6-8 and 10, Teles suggests in various embodiments similar or overlapping catalyst system ratios and process conditions. Therefore, these claims are considered obvious over the prior art since they do not set forth specific unique and patentable limitations.

Regarding claim 12, Teles teaches a method for making cyclododecene by hydrogenation of cyclododecatriene (12 member ring with 3 C=C bonds) in the presence of a catalyst comprising ruthenium chloride, TPP, formaldehyde and acetic acid: “1 kg of cyclododecene, 150 mg of RuCl3.H2O. 20 g of triphenylphosphine, 12.5g of 37% aqueous formaldehyde, 25 ml of ethanol and 2 g of adipic acid were charged into the first reactor (capacity approx. 1 liter) of an experimental apparatus according to FIG. 1. After heating the reactor system to 100° C., the circulation pump was switched on, the pressure was brought to 20 bar by means of hydrogen and a feed of 200 g of cyclododecatriene was established. The reaction temperature in both the first and the second reactor (capacity approx. 0.6 liter) was set to approx 140° C.”—see [0166].
The reaction products are distilled with a thin film evaporator to recover  After decompression to ambient pressure, the reaction effluent was separated in a thin-film 
Teles also suggests recycling the catalyst after separating it which allows using a small amount of catalyst in the partial hydrogenation [0128]-[0129]. Also, unreacted cyclododecatriene can be recycled back to the reaction for further reaction [0145]. 
It is noted that Teles did not specify that these steps are included in Example 2 (relied upon in rejection above). However, the incorporation of these teachings with the specific conditions of the examples is considered obvious from a process implementation point of view to reduce catalyst loading, increase raw material utilization, and because this involves applying  known hydrogenation catalyst recycle techniques with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772